Citation Nr: 1339576	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-20 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic right ankle strain.

2.  Entitlement to an initial compensable rating for chronic lumbar strain prior to May 6, 2013, and a rating in excess of 10 percent since May 6, 2013.  

3.  Entitlement to an initial compensable rating for atypical migraine headaches prior to May 6, 2013, and a rating in excess of 30 percent since May 6, 2013.  


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from April 2007 to November 2008.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2012 the Board remanded the case for further development.  

In a June 2013 rating decision the RO increased the Veteran's disability rating for atypical migraines to 30 percent, effective May 6, 2013.  The RO also increased the Veteran's disability rating for chronic lumbar strain to 10 percent, effective May 6, 2013.  Because less than the maximum available benefits for a schedular rating were awarded, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's chronic right ankle strain is productive of moderate limitation of motion manifested by limited dorsiflexion and plantar flexion, pain on movement, guarding of movement, and ankle instability.  

2.  Prior to May 6, 2013, the Veteran's chronic lumbar strain was manifested by pain with forward flexion of the thoracolumbar spine to 95 degrees and a combined range of motion of 259 degrees.  

3.  Since May 6, 2013, the Veteran's chronic lumbar strain has manifested by pain with forward flexion of the thoracolumbar spine to 90 degrees and a combined range of motion of 230 degrees; and muscle spasms and localized tenderness not resulting in an abnormal gait or an abnormal spinal contour.

4.  Prior to May 6, 2013, the Veteran's atypical migraines were manifested by daily headaches that were not prostrating.  

5.  Since May 6, 2013, the Veteran's atypical migraines have been manifested by characteristic prostrating headaches averaging less than every two months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for chronic right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2013).

2.  The criteria for a compensable rating prior to May 6, 2013, and a rating in excess of 10 percent since May 6, 2013, for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2013).

3.  The criteria for a compensable rating prior to May 6, 2013, and a rating in excess of 10 percent since May 6, 2013, for atypical migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  The Veteran's claims for higher initial ratings for chronic right ankle strain, chronic lumbar strain, and atypical migraine headaches arise from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and statements have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in July 2009 and May 2013.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's chronic right ankle strain, chronic lumbar strain, and atypical migraine headaches in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Board is satisfied that there has been substantial compliance with the November 2012 remand directives, which included affording the Veteran the examinations in May 2013.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. Fenderson v. West 12 Vet. App. 119, 126 (1999).  Staged ratings have been created for the Veteran's lumbar strain and headaches claims.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Right Ankle

The Veteran's chronic right ankle strain has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013), for limitation of motion of the ankle.  Under Diagnostic Code 5271 moderate limitation of ankle motion warrants a 10 percent rating and marked limitation of ankle motion warrants a 20 percent rating.  Id.  For VA rating purposes the normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).  

In regards to other diagnostic codes that pertain to the ankle, ankylosis in plantar flexion of less than 30 degrees warrants a 20 percent rating.  Such ankylosis between 30 degrees and 40 degrees or in dorsiflexion between zero degrees and 10 degrees warrants a 30 percent rating.  Such ankylosis at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ankylosis of the subastraglar or tarsal joint in a good weight-bearing position warrants a 10 percent rating and such ankylosis in a poor weight-bearing position warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5272.  Malunion of the os calcis or astragalus with a moderate deformity warrants a 10 percent rating and a 20 percent rating with a marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  Astragalectomy (surgical removal of the talus bone) warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5274.

The Veteran was afforded a VA examination in July 2009.  The examiner noted tenderness per medial right ankle.  The Veteran was negative for joint prosthesis, joint ankylosis, and inflammatory arthritis.  On physical examination the examiner noted joint abnormalities, including crepitus of the right ankle.  The examiner also noted tenderness, abnormal motion, guarding of movement, and ankle instability.  The examiner noted there were no tendon abnormalities or angulation.  On range of motion testing, right dorsiflexion was zero to 15 degrees and right plantar flexion was zero to 35 degrees.  The examiner noted there was no objective evidence of pain with active motion.  The examiner also noted that there was objective evidence of pain following repetitive motion with no additional limitations after three repetitions of range of motion.  X-rays revealed the ankle mortise was well maintained, there was no soft tissue edema demonstrated, and there was no joint effusion or fracture of bone destruction.  The examiner noted that the Veteran's right ankle condition had significant effects on her usual occupation, including decreased mobility and pain.  The examiner also noted the Veteran's ankle condition had mild effects on the Veteran's daily activity.  

On her February 2010 notice of disagreement, the Veteran stated that she had limited mobility in her ankle.  She also reported that she is limited in how much pressure she can put on her ankle.  

The Veteran was afforded another VA examination in May 2013 pursuant to the Board's November 2012 remand.  The Veteran reported that she still runs but tries not to run too fast on her ankle.  She reported that cold weather makes her pain worse and that she has an achy soreness when walking on her right ankle.  She reported that when she sits her ankle is fine but one wrong move and she feels "like it slips".  She also reported that her ankle sprains easily.  The Veteran also reported that flare-ups impact the function of her ankle.  She reported that the flare-ups can last about three days for a light sprain and five to seven days for a bad sprain.  On physical examination, the examiner noted there was no ankylosis.  The examiner also noted that there was localized tenderness and pain on palpation.  The examiner noted that the Veteran's right ankle was very tender just distal to the medial maleolus posteriorly and anteriorly tender along the anterior joint line.  There was no swelling noted.  There was pain with range of motion of the right ankle.  The ankle was mildly tender along the lateral maleoulus and there was no laxity noted.  The ankle was also tender with range of motion, including inversion and eversion along the medial maleolus.  The examiner noted the Veteran used shoe inserts and an ace wrap for her right ankle.  

On range of motion testing, right dorsiflexion was zero to 20 degrees with pain at 20 degrees.  Right plantar flexion was zero to 25 degrees with pain at 25 degrees.  On repetitive testing right dorsiflexsion was zero to 20 degrees and right plantar flexion was zero to 25 degrees.  The examiner noted there was no additional limitation of motion following repetitive use testing.  The examiner noted the Veteran had functional impairment including less movement than normal and pain on movement following repetitive motion.  The examiner noted that the Veteran's ankle condition did not affect her ability to work.  The examiner noted that the Veteran had extreme difficulty running, jumping, and landing.  The Veteran also had difficulty with starting and stopping quickly, cutting and lateral movements, and a slight difficulty with low impact activities.  

Based on the above, the Board finds that the Veteran is not entitled to a higher initial evaluation for her chronic right ankle strain.  The July 2009 VA examination shows that the Veteran's range of motion was zero to 15 degrees dorsiflexion and zero to 35 degrees plantar flexion.  The May 2013 VA examination shows that the Veteran's range of motion was zero to 20 degrees dorsiflexion and zero to 25 degrees plantar flexion.  Given the motion retained by the Veteran in view of these measurements, the Board does not find that limited motion has approximated marked impairment compared to moderate impairment.  Additionally, the Veteran reported at the May 2013 VA examination that she is able to run on her ankle but tries not to run too fast.  Furthermore, the Veteran was negative for ankylosis, laxity, arthritis, tendon abnormality, and angulation.  Thus, the Board finds that these facts establish that the Veteran's right ankle disability is no more than moderately disabling and does not warrant an evaluation in excess of 10 percent under Diagnostic Code 5271 at any point since the award of service connection.

In regards to the other potentially applicable diagnostic codes, the Board finds that the Veteran does not meet the criteria for a higher rating under Diagnostic Code 5270 or 5272 because there is no ankylosis of the right ankle.  The Veteran does not meet the criteria for a higher rating under Diagnostic Code 5273 because there is no evidence of malunion of the os calcis or astragalgus.  The Veteran also does not meet the criteria for Diagnostic Code 5274 because there is no evidence of an astragalectomy. 

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that she is not entitled to an initial disability evaluation in excess of 10 percent.  At the May 2013 VA examination the Veteran reported that flare-ups impact the function of her ankle.  She also reported that the flare-ups last about three days for a light sprain and five to seven days for a bad sprain.  The July 2009 and May 2013 VA examiners both noted that while there was objective evidence of pain following repetitive motion, there were no additional limitations of motion.  The May 2013 examiner noted that the contributing functional impairment of the right ankle included less movement than normal and pain on movement.  Also, as stated, at the May 2013 VA examination the Veteran also reported that she was able to run on her ankle, although not fast.  Therefore, even though the Veteran experienced pain upon movement, flare-ups, and a limited range of motion, this evidence alone does not demonstrate an overall functional impairment that is in excess of a 10 percent disability rating.  Given the evidence of record, the Board finds that the Veteran's pain and any functional loss due to flare-ups are encompassed by the 10 percent disability rating.  Therefore, an initial rating in excess of 10 percent is not warranted.  

Low Back

The Veteran's chronic lumbar strain has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral strain.  Under Diagnostic Code 5237, a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Disorders of the spine may also be rated under Diagnostic Code 5243, for Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under this diagnostic code, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The July 2009 VA examiner noted that the Veteran's low back disability had no significant effects on her usual occupation and no effects on her usual daily activities.  The Veteran also denied flare-ups.  On range of motion testing flexion was zero to 95 degrees and extension was zero to 30 degrees.  Left lateral flexion was zero to 31 degrees and left lateral rotation was zero to 35 degrees.  Right lateral flexion was zero to 33 degrees and right lateral rotation was zero to 35 degrees.  The examiner noted there was no objective evidence of pain on active motion or repetitive motion and noted there was no additional limitation after three repetitions of range of motion.  The examiner noted that the Veteran did not have muscle spasms, guarding, tenderness, scoliosis, lordosis, or ankylosis.  The Veteran was also negative for weakness, paralysis, parethesias, and numbness.  The Veteran also denied incapacitating episodes of spine disease.  X-rays revealed bilateral pars defect at L5 with no sublaxation.  

On her February 2010 notice of disagreement, the Veteran reported that she experiences serious back pain that starts at the base of her neck and travels along her spine.  She reported that she also occasionally feels pain in her legs that feels like a shock.  She reported that the pain is so great that she must limit the amount of activity that she does.  The Veteran reported that the pain keeps her from sitting or standing for long periods of time and also interrupts her sleep.  

Based on the above, prior to May 6, 2013, the evidence does not show that the Veteran's chronic lumbar strain approximated the criteria for a compensable evaluation.  As stated, the Veteran's forward flexion at the July 2009 VA examination was to 95 degrees, and her combined range of motion was 259 degrees.  Furthermore, the examiner noted that the Veteran did not have muscle spasms, guarding, scoliosis, lordosis, or tenderness.  

When applying the DeLuca criteria to this period, the preponderance of the evidence of record still demonstrates that she is not entitled to a compensable disability evaluation.  At the July 2009 examination the Veteran denied flare-ups and the examiner noted there was no objective evidence of pain on active motion or repetitive motion and no additional limitation of motion.  Additionally, while she reported pain, there was no report of painful motion.  Thus, a 10 percent rating is not warranted during that rating period even with application of 38 C.F.R. § 4.59 for painful motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board has also considered whether a higher disability rating would be warranted for this period based on the Formula for Rating Intervertebral Disc Syndrome.  At the July 2009 examination, the Veteran was also denied incapacitating episodes of spine disease and IVDS was not evident.  As such, a higher disability evaluation based on IVDS is not warranted.

In addition, the Board finds that for this period a separate disability rating is not warranted for a neurological disability because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from her service-connected chronic lumbar strain.  The July 2009 VA examiner noted that the Veteran was negative for weakness, paralysis, parethesias, and numbness.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders for this rating period.

The Veteran was afforded another VA examination in May 2013 pursuant to the Board's November 2012 remand.  The Veteran reported a dull achy pain that radiates up and down into her buttocks and legs bilaterally.  She reported that cold weather makes the pain worse and that she has difficulty sleeping due to pain.  The Veteran reported that the radiation of pain happens when she is standing but sometimes when she is sitting or walking.  She reported that the pain stops at the knees.  She also reported that sitting for three hours causes increasing pain in her back and she has to stand for an hour.  The Veteran reported a "popping sound" in her lower back.  She also reported that any lifting and aerobics causes her back to pop or her back "juts out like it should."  She stated that "it just doesn't feel right", and noted that her back pain is constant.  The Veteran also reported tingling in her hands and feet.  The Veteran denied flare-ups that impact the function of her spine.  

On physical examination the examiner noted the Veteran was tender to palpation over the L5, L5, and S1 spinous process and over the SI joints bilaterally.  She was also tender to palpation of the left paraspinal muscles greater than the right paraspinal muscles in the thoracic and lumbar region.  The examiner noted that guarding and muscle spasms were present but did not result in an abnormal gait or spinal contour.  On range of motion testing forward flexion was zero to 90 degrees with pain at 60 degrees.  Extension was zero to 25 degree with pain at 20 degrees.  Right lateral flexion was zero to 25 degrees with pain at 25 degrees.  Left lateral flexion was zero to 30 degrees with pain at 25 degrees.  Right lateral rotation was zero to 30 degrees with pain at 30 degrees.  Left lateral rotation was zero to 30 degrees with pain at 30 degrees.  On repetitive testing forward flexion was zero to 90 degrees and extension was zero to 25 degrees.  Right lateral flexion was zero to 25 degrees and left lateral flexion was 0 to 30 degrees.  Right lateral rotation was zero to 30 degrees and left lateral rotation was zero to 30 degrees.  The examiner noted that the Veteran did not have additional limitation of motion following repetitive testing.  The examiner noted the Veteran did have functional loss including less movement than normal, pain on movement, and swelling.  The Veteran also had mild intermittent pain in both lower extremities and mild parethesias and/or dysethesias in both lower extremities.  The examiner indicated that the nerve root involved was the femoral nerve.  The examiner noted that the Veteran had no neurological abnormalities or any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The Veteran did not have IVDS of the spine, did not use any assistive devices, and did not have any scars.  The examiner also noted that the Veteran still runs and her back pain does not impede her ability to do increased activity.  X-rays revealed slight dextroscoliosis of the thoracolumbar junction, slight narrowing of the L4-L5 and L5-S1 intervertebral disc spaces, and bilateral L5 pars interarticularis defects.  

Based on the above, the Board finds that for the period beginning May 6, 2013, the criteria for a rating in excess of 10 percent for a chronic lumbar strain have not been met.  At the May 2013 VA examination the Veteran's forward flexion was to 90 degrees and her combined range of motion was 230 degrees.  The examiner also noted that the Veteran had muscle spasms and localized tenderness not resulting in an abnormal gait or an abnormal spinal contour.

When applying the DeLuca criteria to this period, the preponderance of the evidence of record still demonstrates that she is not entitled to a higher disability evaluation.  At the May 2013 examination the Veteran denied flare-ups that impact the function of her spine.  The examiner noted that the Veteran did not have additional limitation of motion following repetitive testing but did have functional loss including less movement than normal, pain on movement, and swelling.  Therefore, even though the Veteran experienced less movement than normal, pain on movement, and swelling, this evidence alone does not demonstrate an overall significant functional impairment that is in excess of a 10 percent disability rating.  Her painful motion and other aspects of functional loss are contemplated by the 10 percent rating in effect since May 6, 2013.  It is not factually ascertainable that such a rating is warranted at an earlier date.

The Board has also considered whether a higher disability rating would be warranted for this period based on the Formula for Rating Intervertebral Disc Syndrome.  The May 2013 examiner found that the Veteran did not have IVDS of the spine.  As such, a higher disability evaluation based on IVDS is not warranted.

In addition, the Board finds that a separate disability rating for this period is not warranted for a neurological disability that has not already been granted.  In a June 2013 rating decision, the Veteran was granted separate 10 percent ratings for radiculopathy of the right and left lower leg.  She did not appeal the decision.  The examiner noted that the Veteran had no neurological abnormalities or any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating other than what has already been awarded.


Migraines

The Veteran's atypical migraine headaches have been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  Under Diagnostic Code 8100 migraine headaches with less frequent attacks warrant a noncompensable rating.  Migraines with characteristic prostrating attacks averaging one in two months over the last several months are rated at 10 percent.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated at 30 percent.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at 50 percent.  38 C.F.R. § 4.124a. Diagnostic Code 8100.  

At the July 2009 VA examination the examiner noted that the Veteran's atypical migraines had significant effects on her usual occupation, including decreased concentration and pain.  Her atypical migraines also had a mild effect on her usual daily activities.  

On her February 2010 notice of disagreement the Veteran reported that she had headaches every day of great intensity.  

The Board finds that the evidence does not support entitlement to an initial compensable rating prior to May 6, 2013.  Neither the July 2009 examination nor the Veteran's statements demonstrate that she experienced prostrating headaches.  Therefore, in the absence of evidence that demonstrates the Veteran's symptoms more nearly resembled prostrating attacks averaging one in two months of the last several months, the criteria for an initial evaluation of 10 percent has not been met for this period.  The Board notes that the examination findings were based on the lay reports and correlated medical conclusions of the examiner.

At the May 2013 VA examination, the Veteran reported that she is sensitive to light and has headaches that last 18-24 days out of the month.  The Veteran reported that she has characteristic prostrating attacks of migraine headache pain less than every two months.  The Veteran denied that she has very frequent prostrating and prolonged attacks of migraine headache pain.  

The Board notes that the Veteran's report of characteristic prostrating attacks of migraine headache pain less than every two months warrants a 10 percent rating.  As a 30 percent rating has already been assigned effective May 6, 2013, the Board finds that an even higher rating is not warranted since that time given that the criteria for only a 10 percent rating have been met.  It is not factually ascertainable that this level of impairment was evident prior to May 6, 2013.  The Board does find that the evidence does not support entitlement to an evaluation in excess of 30 percent for headaches as the Veteran denied very frequent prostrating and prolonged attacks of migraine headache pain, and therefore the criteria for a 50 percent rating have not been met.  The Board notes that the examination findings were based on the lay reports and correlated medical conclusions of the examiner.

For the foregoing reasons, the Board finds that the claims for higher initial ratings must be denied for the right ankle, lumbar spine and headache disabilities.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Considerations 

The Board has also considered rating the Veteran on an extraschedular basis.  The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims (Court) set forth the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The symptoms associated with the Veteran's service-connected chronic right ankle strain include pain and limitation of motion.  The symptoms associates with the Veteran's chronic lumbar strain disability include pain and limitation of motion.  The symptoms associated with the Veteran's atypical migraines included headache symptoms every 18-24 days, prostrating headaches less than every two months, and sensitivity to light.  However, these symptoms of the Veteran's disabilities are not shown to cause any impairment that is not already contemplated by the respective rating criteria, and the Board finds that the rating criteria reasonably describe the Veteran's disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5271; 38 C.F.R. § 4.124a, Diagnostic Code 8100.  For this reason, referral for consideration of an extraschedular rating is not warranted for these claims. 

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The Board notes that the Veteran has reported that she works at a desk job.  She has also reported that her chronic right ankle strain and chronic lumbar strain disabilities not do affect her ability to work.  The Veteran reported that her atypical migraines caused her to miss 50 days of work the prior year but that she was able to make up that time because she has an understanding boss.  As there is no evidence that the Veteran's service-connected disabilities preclude employment, the question of entitlement to a TDIU is not reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of 10 percent for a chronic right ankle strain is denied.  

Entitlement to an initial compensable disability rating for chronic lumbar strain prior to May 6, 2013, and a rating in excess of 10 percent since May 6, 2013, is denied.  

Entitlement to an initial compensable rating for atypical migraines prior to May 6, 2013, and a rating in excess of 30 percent since May 6, 2013, is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


